DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no 14/143276, filed December 30, 2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Notice the OATH stands as correct and properly reflects the domestic priority while the BIB data was not and thus the mention of prior application 15/635770 (method claims only) has been stricken from the BIB data sheet.

Double Patenting
Claims 21-27 and  29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/14326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed subject matter is commensurate with the scope of the reference application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 22:	The surface modification slurry component is interpreted as an abrasive see claims 1, 11, 13, and 15 of the reference application.
Regarding claims 23 and 30:	See claim 1 which claims a distribution system that dispenses slurry components from the plurality of slurry component supplies. See also claim 13 of the reference application.
Regarding claim 24:	See claim 1 which claims a corrosion inhibitor function. See claim 9. 13, 15., and 16 of the reference application
Regarding claim 25:	See rinsing liquid is claimed in claim 12 of the reference application.
Regarding claims 26, 27, 31, and 32: See the rinsing liquid according to claim 12 of the reference application is dispensed to a zone between the two or more zones which is a different third zone on the pad.
Regarding claim 29:	See claims 13 and 15 which claims a polishing platform (platen), a substrate holder (carrier head), multiple slurry components (a first slurry component, second slurry component), and distribution system(dispenser) distributing to a plurality of zones on the polishing pad. The surface modification slurry component is interpreted as an abrasive see claims 1, 11, 13, and 15 of the reference application.
Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/14326 (reference application). in view of Chen et al (US 2006/0191871).
The claims of the reference application do not specifically recite the zones are arranged in an alternating pattern of the polishing surface (of the pad).
However, the pattern of distribution is an adjustable parameter wherein the valves of the Chen et al are adjusted as desired to ensure that the fluid supplied is as a required per the requirements to obtain an optimal product result see [0019] of Chen et al. Thus, the teachings of Chen et al would render the claimed pattern of distribution of slurry components as obvious considering the structure and teachings of Chen et al that ensure the composition will be as desired in the optimal locations of pad and/or substrate zones. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the reference application to use the teachings of Chen et al to provide the slurry compositions in the manner that is optimal to produce the desired product.

Claims 28, 33, and 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/14326 (reference application) in view of Garbett et al (US 6,348,124).
Regarding claims 28, 33, and 35-39:	The claims of the reference application do not specifically recite a controller.
The prior art of Garbett et al teaches delivery of polishing agents in a wafer processing system where a computer 78 is used to control the rate of the various polishing agent constituents see the abstract and col. 4 lines  64, col. 5 line 2, and col. 6 lines 63-col. 7 line 2. The motivation to modify the claims of the reference application to provide a controller is that controller allows the rate, time, pattern of slurry component distribution to occur as desired in an automated, reproducible manner. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the apparatus of the reference application with the controller of the prior of Garbett et al.

Claims 21-27 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-13, 15, 17, 18 of copending Application No. 14/341762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed subject matter is commensurate with the scope of the reference application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 21,  22, 24, 29, 30: The reference application claims a non-uniform substrate polishing apparatus with a  polishing pad having two more zones, each zone is adapted 
Regarding claim 23: See claims 4 and 5 which claims outlets (distributor heads) for each slurry component.
Regarding claims 25-27, 31, 32: See claim 12 of the reference application which recites the rinsing liquid distributor and zone.

Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/14326 (reference application) in view of Chen et al (US 2006/0191871).
The claims of the reference application do not specifically recite the zones are arranged in an alternating pattern of the polishing surface (of the pad).
However, the pattern of distribution is an adjustable parameter wherein the valves of the Chen et al are adjusted as desired to ensure that the fluid supplied is as a required per the requirements to obtain an optimal product result see [0019] of Chen et al. Thus, the teachings of Chen et al would render the claimed pattern of distribution of slurry components as obvious 
Claims 28, 33, and 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/14326 (reference application) in view of Garbett et al (US 6,348,124).
Regarding claims 28, 33, and 35-39:	The claims of the reference application recites a controller in claim 13, but fails to articulate the instruction steps of the controller to operate the polishing system .
The prior art of Garbett et al teaches delivery of polishing agents in a wafer processing system where a computer 78 is used to control the rate of the various polishing agent constituents see the abstract and col. 4 lines  64, col. 5 line 2, and col. 6 lines 63-col. 7 line 2. The motivation to modify the claims of the reference application to provide a controller is that controller allows the rate, time, pattern of slurry component distribution to occur as desired in an automated, reproducible manner. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the apparatus of the reference application with the controller of the prior of Garbett et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-27, 29-32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukhopadyay et al (US 6,248,006) in view of Chen et al (US 2006/0191871).
The prior art of Mukhopadyay et al teaches CMP uniformity.
Regarding claims 21,  22, 24, 29, 30:	Mukhopadyay et al teaches a circular polishing table 22 (platen), a wafer carrier 26 (carrier head), multiple slurry components (a first slurry component, second slurry component, third slurry components) distributed via nozzles  20, 22, and 24 (dispenser) distributing to a plurality of zones on the polishing pad 10 (broken into pad zones 10, 14, 17) see Figs. 2 and 3 and col. 5 lines 18-53.
The prior art of Mukhopadyay et al fails to teach the specific composition of the slurry components as recited.
The prior art of Chen et al teaches slurry delivery system with rinse water provided via (DI water purger 34 and rinse delivery pipe 22, abrasive delivery pipe 32, slurry supply reservoir 40 provide a corrosion inhibitor, and fourth slurry reservoir 42 supplies an oxidizer see [0016]. The motivation to modify the prior art of Mukhopadyay et al with the teachings of Chen et al is that Chen et al provides the infrastructure and specific chemistries to ensure that the slurry is constituted with an the desired slurry components as suggested by Chen et al  to ensure that the components will be mixed and prevent slurry residue and corrosion as desired in [0002] of Chen et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Mukhopadyay et al with the teachings of Chen et to provide the infrastructure and specific chemistries to ensure the desired CMP processing result.

Regarding claim 25:	See rinsing liquid DI water is provided via DI water purger and rinse delivery pipe 22 of Mukhopadyay et al .
Regarding claims 26, 27, 31, and 32: The rinsing liquid can be provided to zone 12 which is between zones 10 and 14 on the pad.
Regarding claim 34:	The apparatus resulting from the combined teachings of Mukhopadyay et al and Chen et al  fails to  recite the zones are arranged in an alternating pattern of the polishing surface (of the pad) However, the pattern of distribution is an adjustable parameter wherein the valves of the Chen et al are adjusted as desired to ensure that the fluid supplied is as a required per the requirements to obtain an optimal product result see [0019] of Chen et al. Thus, the teachings of Chen et al would render the claimed pattern of distribution of slurry components as obvious considering the structure and teachings of Chen et al that ensure the composition will be as desired in the optimal locations of pad and/or substrate zones. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Mukhopadyay et al to use the teachings of Chen et al to provide the slurry compositions in the manner that is optimal to produce the desired product.

Claims 28, 33, and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being 
unpatentable over Mukhopadyay et al (US 6,248,006) in view of Chen et al (US 2006/0191871) as applied to claims  21-27, 29-32, and 34 above, and in further view of  Garbett et al (US 6,348,124).

The prior art of Garbett et al teaches delivery of polishing agents in a wafer processing system where a computer 78 is used to control the rate of the various polishing agent constituents see the abstract and col. 4 lines  64, col. 5 line 2, and col. 6 lines 63-col. 7 line 2. The motivation to modify the claims of the reference application to provide a controller is that controller allows the rate, time, pattern of slurry component distribution to occur as desired in an automated, reproducible manner. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the apparatus of the reference application with the controller of the prior of Garbett et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurashima et al (US 2005/0113001) teaches a semiconductor fabrication apparatus with a platen (turntable 70), pad 71, carrier head (top ring head 81), and liquid supply pipes 73a to 73c see [0039] and Fig. 1.
Maury et al (US 2005/0026549) teaches zone polishing using variable slurry solid content see the CMP apparatus with a polishing pad 60, carrier head (polishing head assembly 66), platen 62, dispenser (nozzles34 and supply lines 32 and 33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716